DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on October 23, 2020.  It is noted, however, that applicant has not filed a certified copy of the 202022373065.4 application as required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities:  
On line 3 of claim 4, --is-- should be inserted between “that” and “matched”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 4, the recitation, “the top of the fixed seat” lacks clear antecedent basis.
Further, regarding claim 1, on line 5, the recitation, “the bottom of the fixed seat” lacks clear antecedent basis.
Further, regarding claim 1, on line 5, the recitation regarding the “elastic buckle” being “capable of telescoping” is unclear.  What are the metes and bounds of the recited “capable of telescoping” function, so as to put the public on notice what does or does not infringe on such a function?  This functional limitation seems to indicate some kind of capability of an element moving relative to another element, yet no such element(s) are included in the claim so as to understand the function.  In other words, what “telescopes” relative to what, so that the “elastic buckle” is “capable of telescoping”, and exactly what kind of movement does “telescoping” encompass?
Further, regarding claim 1, on line 6, the recitation, “the top of the shower head” lacks clear antecedent basis.
Further, regarding claim 1, on line 7, the recitation, “the direction of the handle of the shower head” is unclear.  Neither a shower head “handle” nor a “direction” thereof has been properly introduced into the claim so as to (at least) provide antecedent basis to this recitation.
Regarding claim 2, on lines 1-2, the recitation, “the top end face of the shower head” lacks clear antecedent basis.
Regarding claim 6, on line 1, the syntax of the recitation, “wherein and a lower disc part” renders the claim somewhat unclear.
Regarding claim 8, on lines 1-2, the syntax of the recitation, “wherein the recessed portion is in an arc-shaped” renders the claim somewhat unclear.
Regarding claim 9, on line 2, the recitation, “the inner side end face of the lower disc part” lacks clear antecedent basis.
Regarding claim 10, on line 2, the recitation, “the inner side end face of the upper disc part” lacks clear antecedent basis.

Allowable Subject Matter
6.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

7.	The following is a statement of reasons for the indication of allowable subject matter: As well as claim 1 is understood, the features of the bottom of the fixed seat being provided with the telescoping elastic buckle and the top of the shower head being provided with the clamping slot, and associated limitations, in combination with the inclusion of the first and second magnetic parts, and associated limitations, are not found in the prior art.  However, as discussed above in paragraph 5 of the instant Office action, claim 1 includes several issues of indefiniteness which require substantive clarification, the most important of these regarding the “elastic buckle capable of telescoping” limitation.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Scheffer et al., Gao et al., Lin et al., Lin et al., Wang et al., Farley, Zhuo et al., Lee and Wu et al., are cited as of interest.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752